HON. WILLIAM J. STEVENS County Attorney, Monroe County
This is in response to your letter wherein you ask for an opinion of the Attorney General whether or not the Monroe County Legislature has the authority to change its fiscal year as provided by County Law, § 352
by enactment of a local law pursuant to provisions of Municipal Home Rule Law.
County Law, § 352, provides as follows:
  "The fiscal year of a county shall begin with the first day of January and end with the thirty-first day of December in each year."
County Law, § 2, provides in part:
  "This chapter shall apply to all counties, except that:
  "(a) It shall not apply to a county wholly contained within a city, unless specifically so provided * * *." (Emphasis supplied.)
New York State Constitution, Article IX, § 2(c), empowers every local government to adopt and amend local laws relating to its property, affairs or government or relating to certain enumerated subjects whether or not they relate to the property, affairs or government of such local government.
Municipal Home Rule Law, § 10(1), implements the constitutional provisions.
In both the New York State Constitution and the Municipal Home Rule Law such powers are granted with the proviso that such local laws be not inconsistent with the New York State Constitution or a general law.
New York State Constitution, Article IX, § 3(d)(1), defines a general law as follows:
  "(d) Whenever used in this article the following terms shall mean or include:
  "(1) `General law.' A law which in terms and in effect applies alike to all counties, all counties other than those wholly included within a city, all cities, all towns or all villages." (Emphasis supplied.)
Municipal Home Rule Law, § 2(5), defines a general law in similar language.
From all of the foregoing, we conclude that County Law, § 352, which provides that a county's fiscal year shall begin on January 1 and end on December 31 in each year, is a general law which in terms and in effect applies to all counties, other than those wholly included within the City of New York, and may not be amended by the enactment of a local law by the Monroe County Legislature.